Citation Nr: 0920596	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as torticollis, tardive dyskinesia, 
secondary to medications given at VA medical facilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and GC


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran has active service from November 1969 to April 
1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida in October 
2004 based on a claim filed by the Veteran in December 2003.  

The VARO's rating action in October 2004 both incorporated 
the issue on the front cover, as well as granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating from June 16, 2004.  [The veteran has only perfected 
an appeal as to the issue on the title page of this 
decision.]

The Veteran and GC provided testimony before the undersigned 
Veterans Law Judge at the VARO in April 2007; a transcript is 
of record.

In September 2007 the Board remanded the case for specific 
and detailed development as specified therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is argued that medications given to the Veteran by VA have 
caused his current neck problems.  In 2007, the Board 
remanded the case, citing the extensive provisions of the law 
relating to 1151 claims, and asked that the Veteran be 
requested to identify all VA facilities wherein he had had 
care (and received medications), and that these records 
should be obtained.  

The Board also noted therein that information already in the 
file reflected that medications were given to the Veteran at 
least at the VA facilities in Marion, Indiana and Bay Pines 
or Ft. Myers in Florida, for which records were also not 
available.  

And the Board further recognized that since the Veteran has 
been known periodically to be homeless, he may have been seen 
or given medications by VA elsewhere including outpatient 
facilities, residence facilities and/or Vets Centers.  

In any event, no attempt was made to obtain any additional VA 
treatment records not now in the file including those already 
designated as being from Indiana or Florida.  

Moreover, while initial correspondence was sent to the 
Veteran by the Board with regard to the remand actions, and 
this does not appear to have been returned for want of 
receipt, nonetheless he did not respond.  However, it is 
noteworthy that a subsequent packet of correspondence 
including a supplemental statement of the case (SSOC) was 
returned as not having been delivered so it is unclear 
whether he was actually informed that he needed to provide 
additional information as to VA facilities wherein he may 
have been seen.   

The Board also noted in the 2007 remand that absent knowing 
what medications may have been involved, the evidence and 
opinions of record did not respond adequately to the several 
sub-issues pending in this case; and did not address any 
elements of noncompliance by the Veteran which may or may not 
have played a role, and which is reflected in some treatment 
records now in the file.  See 38 U.S.C.A. § 1151 and 
specifically, 38 C.F.R. § 3.361(c)(3)].

In the action segment of the Board's 2007 remand, the case 
was to be sent for VA medical opinion with regard to the 
current disability and to what was it due.  That opinion is 
now in the file, specifically that "it is as likely as not 
that the torticollis may be partially triggered by the 
psychotropic medications.  This is known to happen in very 
sensitive individuals".  Thus, there is opinion for finding 
that the Veteran's neck problems diagnosed as torticollis, 
are due to medications for his psychiatric problems.

The Board's remand also asked the examiner to respond to the 
following: 

(f) if the medications involved are for nonservice-
connected disabilities, indicate (1) whether the 
veteran has additional disability from VA 
treatment, including the use of prescribed 
medications; (2) If the response to (1) is yes, the 
examiner should further indicate whether such 
additional disability was (a) caused by 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of VA in furnishing the relevant 
treatment; or (b) is due to an event not reasonably 
foreseeable.

In this regard, although the secondary effect of the 
psychiatric medications was recognized, as was the fact that 
the Veteran has been given various such prescriptions in the 
past, the medical expert stated that he was not privy to the 
actual medications involved at one or more of the facilities.  

In any event, no opinion was rendered with regard to (f) 
above which is the essence of the 1151 claim now pending on 
appeal. 

The Board is obligated by law to ensure that the RO complies 
with its directives. Stegall v. West, 11 Vet. App. 268 (1998) 
and if this does not take place, the case must be returned 
for compliance.  The development subsequent to the 2007 Board 
remand fulfills significant portions of that requested 
development.  Nonetheless, there remain areas which are 
pivotal to the issue at hand which were not effectuated, and 
thus, it must be considered that the instructions were not 
substantially complied with.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) The Veteran, with the assistance of 
his representative, should be contacted 
and asked to identify all VA facilities 
wherein he has been given medications for 
his psychiatric symptoms, and these 
records should be obtained.  

    (b) Regardless of the Veteran's 
response to (a) above, the complete files 
for all care and treatment, including 
prescriptions, from all VA facilities 
should be obtained and added to the file 
including from VA MC, Outpatient or other 
satellites and/or Vet Center facilities in 
Marion, Indiana (or in Mississippi if a 
facility there is so clarified by the 
veteran) and Bay Pines and Ft. Myers, 
Florida.

2.  Regardless of the Veteran's response, 
but after acquisition of the VA records 
pursuant to (1), the case should be 
forwarded to a VA physician to further 
indicate whether such additional 
torticollis disability was: 

    (a) caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the relevant 
treatment; or 
    
    (b) is due to an event not reasonably 
foreseeable. 

Again, these opinions should be couched in 
terms of whether "it is as likely as 
not" (i.e., to at least a 50-50 degree of 
probability) or whether such an 
association or relationship is unlikely 
(e.g., less than a 50-50 degree of 
probability.  And the Board notes that 
"as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of as it 
is to find against causation.  

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued, and the Veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The Veteran 
need do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

